                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

                                        )
 UNITED STATES OF AMERICA               )
                                        )        Case No. 4:19-PO-05101-JTJ
                        Plaintiff,      )
                                        )              ORDER
 vs.                                    )
                                        )
 KORTNEY JAMTAAS                        )
                                        )
                        Defendant.      )
                                        )
                                        )

       The Defendant filed a Motion to the Court to allow defendant to appear by

telephone. Therefore:

        IT IS HEREBY ORDERED Defendant in this matter may appear

telephonically for the Change of Plea hearing set for September 12, 2019 at 9:00

a.m. Defense council will contact the Clerk of Court for the call-in information.

        DATED this 9th day of September, 2019.
